Opinion issued June 21, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00157-CV
                           ———————————
                   IN RE U. LAWRENCE BOZÉ, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

     Relator, U. Lawrence Bozé, has filed a petition for writ of mandamus, asking

that we direct the trial judge to withdraw the order signed November 9, 2016,

granting turnover and appointing a receiver.1 Relator also filed a motion for

emergency stay, which was denied.



1
     The underlying case is U. Lawrence Bozé, Individually and D/B/A U. Lawrence
     Bozé & Associates, cause number 1999-51333, pending in the 129th District Court
     of Harris County, Texas, the Honorable Michael Gomez, presiding.
      We deny the petition. Any pending motions are dismissed as moot.


                                PER CURIAM



Panel consists of Justices Keyes, Brown, and Huddle.




                                        2